DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “accessing a disc space through a first location located between two adjacent vertebral bodies, the disc space having a transverse plane; inserting a curved guide into the disc space along the transverse plate…” and “inserting an anchoring element into the first location” (the first location is within the disc space) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Applicant’s drawings fail to provide support for any steps that the tools or methods are performed on a disc space.  The drawings only show images of access in the vertebral body(ies). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/753782, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In specific, the above identified application fails to provide support for “accessing a disc space through a first location located between to adjacent vertebral bodies…inserting a curved guide into the disc space along the transverse plane” as claimed in claims 26 and 39, “introducing a cannula into the disc space through which one or more the curved guide and the chain of biocompatible material is inserted” as claimed in claims 27, “inserting an anchoring element into the first location” as claimed in claim 37 and 39, “introducing a cannula into the disc space” as claimed in claim 42.
 As a result, claims 26-45 are given an effective filing date of June 2nd, 2006 as this is the first time these claimed features are supported by the disclosure.

Claim Objections
Claim 27 is objected to because of the following informalities:  Applicant uses the phrase “through which one or more the curved” this should read “through which one or more of the curved”.  Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  Applicant uses the phrase “through which one or more the curved” this should read “through which one or more of the curved”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 26-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Regarding claim 26, Applicant claims “wherein the chain of biocompatible material flexes about the recessed flexible portions to substantially fill an interior perimeter of the disc space”.  Applicant’s specification fails to provide support for this feature.
Regarding claim 37, Applicant’s specification fails to provide support for “inserting an anchoring element into the first location” (the first location is within a disc space).	
 	 Regarding claim 38, Applicant’s specification fails to provide support for “withdrawing the anchoring element from the first location”.
 	Regarding claim 39, Applicant’s specification fails to provide support for “inserting an anchoring element into the first location” (the first location is within a disc space).	
 	Regarding claim 40, Applicant’s specification fails to provide support for “actuating the anchoring element further comprises disposing the anchoring element in the disc space and rotating the anchoring element relative to the chain to advance the anchoring element through the disc space”.
 	Regarding claim 41, Applicant’s specification fails to provide support for “the anchoring element further includes a central channel formed therein for receiving one or more devices therethrough”.
 	Regarding claim 44, Applicant’s specification fails to provide support for “withdrawing the anchoring element from the first location”. 	Regarding claim 45, Applicant claims “wherein the chain of biocompatible material flexes about the recessed flexible portions to substantially fill an interior perimeter of the disc space”.  Applicant’s specification fails to provide support for this feature.

Claim Rejections - 35 USC § 102
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 26-37, 39, 42-43 and 45 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Schaller (US 2007/0123986). 	Examiner notes, that the provisional 60/738432, provides support for the below disclosure, see at least figures 32-33 and [00146-00147].
 	Regarding claim 26, Schaller discloses a spinal fusion method, comprising accessing a disc space (308, figure 62) through a first location (@310) located between two adjacent vertebral bodies (figures 59, 62-66), the disc space having a transverse plane; inserting a curved guide (316) into the disc space along the transverse plane (figure 63); and inserting a chain of biocompatible material (320, figure 65) along the curved guide into the disc space to distract the disc space (figure 65, ¶229), the chain of biocompatible material comprising a plurality of bodies (see figure below) having recessed flexible portions (see figure below) formed therebetween, the chain of biocompatible material being inserted in a substantially linear configuration (figure 65) and flexing about the recessed flexible portions into a less linear configuration within the disc space (figure 66); wherein the chain of biocompatible material flexes about the recessed flexible portions to substantially fill an interior perimeter of the disc space (figure 66).

    PNG
    media_image1.png
    271
    332
    media_image1.png
    Greyscale

 	Regarding claim 27, Schaller discloses introducing a cannula (314) into the disc space through which one or more the curved guide and the chain of biocompatible material is inserted (figure 63).
	Regarding claim 28, Schaller discloses a distal terminal end of the chain is a body of the plurality of bodies (figures 65-66).
 	Regarding claim 29, Schaller discloses the body of the plurality of bodies is configured to contact a proximal-most body of the plurality of bodies when the chain is disposed within the disc space (figure 65).
	Regarding claim 30, Schaller discloses positioning the chain such that the chain curves in the transverse plane and such that the body of the plurality of bodies is adjacent to a proximal end portion of the chain (figure 65).	Regarding claim 31, Schaller discloses the guide curves along its length only along the transverse plane of the disc space such that it conforms to a circumference of the disc space (figures 65-66 at the points in which is contacts the annulus of the disc).  	
 	Regarding claim 32, Schaller discloses one or more of the curved guide and the chain conform to a circumference of the disc space (figures 65-66 at the points in which is contacts the annulus of the disc).
	Regarding claim 33, Schaller discloses removing the curved guide from the disc space through the cannula (¶230, figure 66). 	Regarding claim 34, Schaller discloses removing the cannula from the disc space (figures 63-66).
 	Regarding claim 35, Schaller discloses inserting a plug (¶230 “bone filler...bone cement or cancellous bone graft”) into the first location to fill the first location (¶230).
 	Regarding claim 36, Schaller discloses one or more of the plurality of bodies includes an opening formed therein (opening formed for its passage over 316).
 	Regarding claim 37, Schaller discloses inserting an anchoring element (¶230 “bone filler...bone cement or cancellous bone graft) into the first location to secure the chain within the disc space to prevent removal of the chain from the disc space (¶230).

 	Regarding claim 39, Schaller discloses a spinal fusion method, comprising accessing a disc space (308, figure 62) located between two adjacent vertebral bodies, the disc space having a transverse plane (figures 59, 61-62); inserting a curved guide (316) into the disc space along the transverse plane (figure 63); inserting a chain of biocompatible material (320, figure 65) along the curved guide into the disc space to distract the disc space (¶229, figure 65), the chain of biocompatible material comprising a plurality of bodies (see figure below) having recessed flexible portions (see figure below) formed therebetween, the chain of biocompatible material being inserted in a substantially linear configuration (figure 65) and flexing about the recessed flexible portions into a less linear configuration within the disc space (figure 66); inserting an anchoring element (¶230 “bone filler...bone cement or cancellous bone graft “) into the disc space; and actuating (actuation is accomplished by inserting/injecting, ¶230) the anchoring element to contact the chain of biocompatible material to prevent ejection of the chain from the disc space (¶230). 

    PNG
    media_image1.png
    271
    332
    media_image1.png
    Greyscale

	Regarding claim 42, Schaller discloses introducing a cannula (314) into the disc space through which one or more the curved guide and the chain of biocompatible material is inserted (figure 63).
	Regarding claim 43, Schaller discloses a distal terminal end of the chain is a body of the plurality of bodies (figures 65-66).	Regarding claim 45, Schaller discloses the chain of biocompatible material flexes about the recessed flexible portions to substantially fill an interior perimeter of the disc space (figure 66).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schaller (US 2007/0123986) in view of Zwirkoski (US 2005/0278023).
	Regarding claim 40, Schaller discloses the claimed invention except for the anchoring element be a bone filler plug (¶230) instead of an anchor capable of being actuated by disposing the anchoring element in the disc space and rotating the anchoring element relative to the chain to advance the anchoring element through the disc space.
 	Zwirkoski discloses the use of an anchoring element (802, figure 8C) to block the opening through which a chain of biocompatible material (10, figure 8C) is placed (¶157).  The anchoring element can be either a bone cement plug or a screw (¶157-158, figures 9A-9B).  The screw being actuated by rotation, via threads (905), relative to the chain to advance the anchoring element through the disc space (figure 8C in view of figures 9A-9B, ¶157-158). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the anchoring element of Schaller to be a screw which is actuated via rotation as taught by Zwirkoski as it is a known alternative to a bone cement plug for blocking the insertion opening through which the chain of biocompatible material is placed through.
 	Regarding claim 41, Schaller in view of Zwirkoski disclose the anchoring element further includes a central channel (see figure below) formed therein for receiving one or more devices therethrough (910, figure 9B).

    PNG
    media_image2.png
    179
    445
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775